

115 HR 6787 IH: Reforming Government Act of 2018
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6787IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Jody B. Hice of Georgia (for himself, Mr. Meadows, and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for reforming agencies of the Federal Government to improve efficiency and
			 effectiveness, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reforming Government Act of 2018. 2.Providing consolidation authority (a)DefinitionsSection 902 of title 5, United States Code, is amended—
 (1)by redesignating paragraph (2) as paragraph (4) and moving that paragraph to appear after paragraph (3);
 (2)by inserting after paragraph (1) the following:  (2)efficiency-enhancing plan means a reorganization plan that the Director of the Office of Management and Budget determines will result in, or is likely to result in—
 (A)a decrease in the number of agencies; or (B)cost savings in performing the functions that are the subject of that plan;;
 (3)in paragraph (3), by striking the period and inserting ; and; and (4)in paragraph (4), as so redesignated—
 (A)by striking or abolition and inserting abolition, or creation; and (B)by striking ; and and inserting a period.
					(b)Modernizing reorganization authority
 (1)Limitation on powersSection 905(a) of title 5, United States Code, is amended— (A)by amending paragraph (1) to read as follows:
						
 (1)abolishing or transferring an independent regulatory agency, or all the functions thereof, or consolidating 2 or more independent regulatory agencies, or all the functions thereof;; 
 (B)by striking paragraph (5); and (C)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively.
 (2)Reorganization plansSection 903(a) of title 5, United States Code, is amended— (A)in paragraph (5), by striking or;
 (B)in paragraph (6), by striking the period and inserting ; or; and (C)by inserting after paragraph (6) the following:
						
 (7)the creation of a new agency that is not a component or part of an existing Executive department or independent agency..
					(c)Duration and scope of authority
 (1)In generalSection 905(b) of title 5, United States Code, is amended by striking if the plan and all that follows and inserting the following: “if the plan is—  (1)transmitted to Congress (in accordance with section 903(b)) on or before the date that is 2 years after the date of the enactment of the Reforming Government Act of 2018; and
 (2)an efficiency-enhancing plan.. (2)Exercise of rulemaking powerSection 908(1) of title 5, United States Code, is amended by striking chapter) on or before December 31, 1984 and inserting title) on or before the date that is 2 years after the date of the enactment of the Reforming Government Act of 2018.
 (3)Terms of resolutionSection 909 of title 5, United States Code, is amended— (A)by striking the matter after the resolving clause and all that follows through such modifications and inserting the matter after the resolving clause of which is as follows: That Congress approves the reorganization plan numbered _____ transmitted to Congress by the President on _____, and includes such modifications; and
 (B)by striking chapter and inserting title. (d)Technical amendmentSection 910 of title 5, United States Code, is amended—
 (1)in subsection (a)— (A)by striking Government Operations Committee of the House and inserting Committee on Oversight and Government Reform of the House of Representatives; and
 (B)by striking Governmental Affairs Committee and inserting Committee on Homeland Security and Governmental Affairs; and (2)in subsection (b)—
 (A)by striking Governmental Affairs and inserting Homeland Security and Governmental Affairs; and (B)by striking Government Operations of the House and inserting Committee on Oversight and Government Reform of the House of Representatives.
 3.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of the provisions of such to any person or circumstance shall not be affected thereby.
		